Citation Nr: 1420725	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The appellant served from July 1990 to May 1993.  He was discharged under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the VA Regional Office (RO) in Jackson, Mississippi.  

In June 2011, the appellant requested a hearing with a Decision Review Officer at the RO.  The appellant was notified of the time and date of the hearing in August 2011.  The appellant did not appear at the hearing nor did he provide a good reason for his failure to appear.  Accordingly, the hearing request is deemed withdrawn.  

A review of the Virtual VA and VBMS paperless claims files reveal documents that are either not pertinent to the issue on appeal or are duplicative of the evidence in the paper claims file.  


FINDINGS OF FACT

1.  The appellant began service in July 1990 and was discharged in May 1993 under conditions other than honorable.

2.  During his service, the appellant was absent without official leave (AWOL) from July 10, 1991 to July 11, 1991, from January 13, 1992 to February 12, 1992, and from April 21, 1992 to April 6, 1993; for a total of 383 total days, of which 351 were continuous.

3.  The appellant did not have compelling circumstances to warrant the prolonged period of unauthorized absence.

4.  The appellant was not insane at the time of the offense.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12, 3.354 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, notice dated in September 2009 informed the appellant of what evidence VA would seek to provide and what evidence the appellant was responsible for providing.  In the letter, the appellant was informed of the status of his characterization of discharge and what evidence would help substantiate his claim.  Thereafter, the appellant's claim was initially adjudicated in February 2010.

VA also has a duty to assist the appellant in the development of the claim.  In this case, the RO has secured all of the appellant's service personnel records, service treatment records, and Social Security Administration records.  The appellant has not identified any other records that might be pertinent to this claim.

The Board notes that the appellant indicated in a March 2010 statement that he did not have a representative to assist him with the claim.  The RO subsequently provided the appellant with a letter in March 2010 that informed him that he could contact the RO for a list of the recognized veterans' service organizations and/or representatives.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Principles and Analysis

The appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits.  In support of his claim, he has asserted that his periods of AWOL were a result of family problems and feeling abandoned from the military.

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2013).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3. 12 (2013).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3. 12(a) (2013).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3. 12(b).
There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).

The appellant's service personnel records show that the appellant was AWOL from July 10, 1991 to July 11, 1991, from January 13, 1992 to February 12, 1992, and from April 21, 1992, to April 6, 1993.  This is a total of 383 days, the longest of which was 351 continuous days, well over of the 180 days required for the period of AWOL to satisfy this criteria.  38 C.F.R. § 3.12(c)(6).  

On return, the appellant was discharged for the good of the service in lieu of a trial by court-martial.  He was advised that he may submit statements to accompany his request for discharge, but the appellant did not submit any with his request.  It was noted that his period of AWOL was due to "personal reasons."  

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Id.

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id.

The Board, however, is not required to simply accept the statements of the service member that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

Here, in the June 2011 VA Form 9, the appellant contends that he was only 19 years old when he joined the Army, and when he enlisted, it was his first time being away from his family.  He stated that he got married shortly after enlistment and that his wife had a baby while he was in Iraq.  He indicated that his daughter became ill and he took emergency leave to return home.  The appellant remained in the United States, and subsequently, in October 1991, was hit by a military vehicle while directing traffic.  He sustained injuries, to include multiple facial fractures.  He stated that the reasons for his prolonged period of AWOL included feeling "abandoned" because, after the injury, his wife left him while he was still in the hospital recovering and his fellow servicemen treated him differently and looked at him differently.  He also indicated that he suffered from low self-esteem and was unhappy with the facial scarring.  

The Board is aware that the reasons for going AWOL should be evaluated in terms of the appellant's age, background, and other factors such as disabilities incurred during service.  38 C.F.R. § 3.12(c)(6)(ii).  The Board is also sympathetic to the injuries the appellant sustained while in service; however, the Board finds that the reasons provided by the appellant are not compelling circumstances to warrant his prolonged period of unauthorized absence, especially in light of the appellant's multiple and lengthy periods of AWOL.  The appellant merely stated that he felt abandoned by the military because the other servicemen looked and treated him differently.  This explanation is not sufficient to constitute a compelling circumstance.  

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absence from April 1992 to April 1993, the Board notes that the service member opted for a discharge under other than honorable conditions rather than face trial by court-martial.  Such a choice strongly suggests that he did not have a valid legal defense which would have precluded a conviction for being AWOL.  Consequently, the evidence reflects that compelling circumstances to justify such an extended period of AWOL from April 1992 to April 1993 were not present.

The Board has also considered whether the appellant was insane at the time he went AWOL.  The appellant's service records are completely negative for any suggestion of insanity.  Although he currently has been diagnosed with posttraumatic stress disorder, anxiety disorder, rule out mood disorder, and rule out personality disorder, not otherwise specified with mixed features, he has not contended, and the record does not even suggest, that he was insane at the time that he went AWOL.  As such, the Board finds that the preponderance of the evidence is against a finding that the appellant was insane at the time of the offense committed or at the time of his discharge.

In sum, the Board finds the appellant's discharge under other than honorable conditions was issued as a result of an absence without official leave for a continuous period for over 180 days without compelling circumstances to warrant the prolonged unauthorized absence.  Accordingly he is barred from receiving VA benefits and his claim is denied.


ORDER

The character of the appellant's discharge is a bar to entitlement to VA benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


